DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claims 6, 9-15, 17-19, 21-24, 27, 29, and 32 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-15, 17-19, 21-23, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (US 20120004181) in view of Farohkzad et al (US 20110052697), and Choudhury et al (Int. J. Cancer: 108, 71–77 (2004)), all of record, taken with the evidence of Kubo et al (JP 2009106165, translation attached) and Rana et al (WO 2004/029212).
Medina-Kauwe taught a drug delivery composition comprising a polypeptide sequence adapted to target and/or penetrate a type of cell, and a delivery molecule bound to the polypeptide sequence via electrostatic interactions, and a pharmaceutically acceptable carrier.  See claim 22. For example, Medina-Kauwe disclosed a “HerPBK10-siRNA” molecule (paragraph 9 and claim 13). HerPBK10 refers to a recombinant peptide comprising Her, PB, and K10 segments. “Her” refers to a peptide domain derived from heregulin alpha for providing binding to heregulin receptors via the HER3 subunit, thereby conferring affinity for HER2+ tumor cells.  The PB domain supplies membrane lysis and intracellular trafficking features and is derived from an adenovirus penton base protein.  The K10 domain is a decalysine peptide for electrostatic interactions with nucleic acids. See e.g. paragraphs 63, 68 and 72. Medina-Kauwe taught that such a construct comprising siRNA directed to Her2 mRNA could be used to inhibit Her2 expression in tumor cells. See Examples 6 and 7, paragraphs 101 and 103. The structures of the siRNAs are not disclosed, but Medina-Kauwe refers to Choudhury as teaching exemplary siRNAs (paragraph 101). Choudhury exemplified siRNAs directed against Her2 mRNA that caused increased apoptosis in Her2+ tumor cells. See title and abstract. Medina-Kauwe exemplified a carrier peptide to siRNA molar ratio of 4:1 (paragraphs 21 and 28). The compositions of Medina-Kauwe could have shRNA rather than siRNA (paragraph 66, pertinent to instant claim 21).
Medina-Kauwe also taught the HerPBK10 peptide could be complexed with a dsDNA of a similar size as siRNA oligonucleotides, and that the dsDNA could be used to carry doxorubicin intercalated within its double helix. The resulting complexes were shown to deliver doxorubicin to tumor cells in vivo.  See paragraph 143 and Examples 41-43 (paragraphs 162-177). These HerPBK10-DNA particles were generally about 10nm in diameter (Fig. 25 and paragraphs 140, 153, and 168). One of skill would have reasonably expected HerPBK10-siRNA particles to be of a similar size due to the chemical similarity between dsDNA oligonucleotides and siRNAs.
The HerPBK10-siRNA molecule of Medina-Kauwe did not comprise a small molecule drug.
Farohkzad taught that doxorubicin was known to intercalate into double stranded DNA preferentially at 5’-GC-3’ or 5’-CG-3’ sequences, and demonstrated that it could also intercalate into a dsRNA aptamer having a 5’-CG-3’  sequence. See paragraph 379. Farohkzad also taught that intercalating agents may intercalate between the base pairs of any nucleic acid, including short interfering RNAs, short hairpin RNAs, and double-stranded RNAs, and that such complexes could be associated with targeting agents. See paragraph 190.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the composition of Medina-Kauwe by adding doxorubicin to the HerPBK10-siRNA molecule.  One would have been motivated to do so in order to obtain the cytotoxic effects of doxorubicin and Her2 siRNA simultaneously in Her2+ tumor cells, and in view of the teachings of Farohkzad who disclosed complexes of intercalating drugs and siRNA or shRNA. HER-2 construct 1 would have been expected to bind up to 6 doxorubicin molecules due to the presence of 6 G-C or C-G dinucleotides, providing a molar ratio of siRNA to doxorubicin within the range of 1:5 to 1:60. 
One would have had a reasonable expectation of successfully adding the doxorubicin to the siRNA, and that doxorubicin would intercalate within the siRNAs, and would be delivered to Her2+ tumor cells together with the siRNA, because the siRNAs of Choudhury each contained from 1 (HER-2 construct 2) to 6 (HER-2 construct 1) G-C or C-G dinucleotides. See Table I at page 72 of Choudhury.  These siRNAs would have been reasonably expected to bind doxorubicin and release it within cells in view of the teachings of Farohkzad who showed that a dsRNA could bind doxorubicin and the resulting complex was toxic to tumor cells. HER-2 construct 1 would have been expected to bind up to 6 doxorubicin molecules due to the presence of 6 G-C or C-G dinucleotides, providing a molar ratio of siRNA to doxorubicin within the range of 1:5 to 1:60. 
One would have had an expectation of the successful release of doxorubicin due to the unwinding activity of RISC on the siRNAs. The prior art is replete with examples of functional siRNAs comprising substantial modifications, such as a cholesterol moiety or a tri-antennary N-acetylgalactosamine targeting ligand. These large functional groups evidently do not interfere with RISC binding and activity sufficiently to abrogate siRNA activity. Thus one of skill would have had a reasonable expectation that the introduction of a reversibly bound intercalating group would not interfere with siRNA activity. Further evidence of a reasonable expectation of success follows.
Kubo taught modified siRNAs comprising a covalently linked aromatic compound that can reversibly enter between two strands formed from a sense strand and an antisense strand (i.e. intercalate between the strands). See abstract, first paragraph under “TECH-SOLUTION” on page 2 of the translation, and 4th and 5th paragraphs on page 5 of the translation.  While Kubo taught that the intercalator could reversibly enter and leave the duplex, one of skill appreciates that the covalent linkage of the intercalator results in an extremely high local concentration of the intercalator and its target, and increases the likelihood of intercalation. Kubo showed that such siRNAs provided improved inhibitory activity relative to unmodified siRNAs.  See the following text passages at pages 8 and 9 of the translation.
As a result, the aromatic ring-modified siRNA was confirmed to have a higher RNA interference effect than the unmodified siRNA that is generally widely used. In particular, in the aromatic ring-modified siRNA to which a phenyl group was bound, a significantly improved RNA interference effect was confirmed as compared with the unmodified siRNA.

And,
FIG. 5 shows the results of the RNA interference effect of aromatic ring-modified siRNA and unmodified siRNA when targeting VEGF. As a result, it was confirmed that the aromatic ring-modified siRNA in which an aromatic ring compound was bound to the 5 ′ end of the sense strand RNA of the siRNA had a significantly higher RNA interference effect than the unmodified siRNA. From this result, it was confirmed that the aromatic ring-modified siRNA has a high gene expression suppression ability without being restricted by the type of the target gene.

See also Figs. 4 and 5.
Rana investigated whether complete unwinding of an siRNA duplex is necessary for the RNA interference pathway in vivo. See Example VII on pages 78-79. To answer this question, RNA interference experiments were performed with siRNA duplexes covalently cross-linked by psoralen photochemistry. Psoralens are bifunctional furocoumarins that intercalate between the base pairs of double-stranded nucleic acids and can photoreact with pyrimidine bases to form monoadducts and cross-links. Quantitative analysis indicated that an siRNA covalently cross-linked by a psoralen intercalator retained 30% of its RNAi activity (Figure 6E). These results demonstrate that a complete unwinding of the siRNA duplex is not required for gene silencing, and provide a reasonable expectation that an intercalator, particularly one that is reversibly bound and does not even covalently cross-link siRNA strands, would not abrogate siRNA activity.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at a nanoparticle composition comprising the carrier peptide of Medina-Kauwe and an siRNA at a molar ratio of carrier peptide to siRNA of 4:1, and further to have included doxorubicin intercalated within the siRNA at a molar ratio within the instantly claimed range (e.g. when using an siRNA having at least 5 G-C or C-G dinucleotides, such as HER-2 construct 1 of Choudhury). In view of the evidence of Kubo and Rana, demonstrating activity of siRNAs comprising intercalating moieties, one would have had a reasonable expectation of successfully obtaining siRNA activity after cellular internalization. 	
Thus the invention as a whole was prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe (US 20120004181) and Farohkzad et al (US 20110052697), Choudhury et al (Int. J. Cancer: 108, 71–77 (2004), Kubo et al (JP 2009106165) and Rana et al (WO 2004/029212) as applied to claims 6, 9-15, 17-19, 21-23, 27, 29 and 32 above, and further in view of Black et al (Oncotarget 7(9):10557-10567, 2/2016) and Iwamura et al (Gene Therapy (2012) 19: 959-966).
The teachings of Medina-Kauwe, Farohkzad, Choudhury, Kubo, and Rana are discussed above and can be combined to render obvious a drug delivery composition comprising a polypeptide sequence adapted to target and/or penetrate a type of cell, and a siRNA comprising intercalated doxorubicin, where the siRNA is targeted a mRNA of a tumor cell protein. One delivery molecule is the HerPBK10-siRNA molecule (paragraph 9 and claim 13) which targets Her2+ tumor cells, e.g. in breast cancer. 
These references did not teach a functional RNA molecule that decreases expression of an immune checkpoint protein. 
Black taught that activation of the PD-1/PD-L1 immune checkpoint confers tumor cell chemoresistance against doxorubicin in breast and prostate cancer cells. Such resistance was prevented by antibody blockade of either PD-L1 or PD-1 or by silencing of the PD-L1 gene using shRNA or siRNA . See abstract, Fig. 1, paragraph bridging pages 10559 and 10561, Fig. 2C, and paragraph bridging pages 10561 and 10563. Black did not disclose the nucleotide sequence of the siRNAs or shRNA used in the experiments.
Iwamura taught a PD-L1 siRNA having 4 CG or GC dinucleotides (see page 964, sentence bridging columns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used siRNA directed to an immune checkpoint inhibitor in a siRNA/peptide composition of Medina-Kauwe that had been modified in view of Farohkzad and Choudhury to comprise doxorubicin.  One would have been motivated to do so in order to decrease potential resistance to doxorubicin of a tumor targeted by the composition in view of the teachings of Black.  While Black did not disclose the sequence of the siRNAs used to inhibit PD-L1 expression in the tumor cells, Iwamura disclosed an active PD-L1 siRNA having 4 CG or GC dinucleotides such that one of skill would have had a reasonable expectation of successfully using the siRNA of Iwamura in the siRNA delivery composition of Medina-Kauwe to provide sites for intercalation of doxorubicin as taught by Farohkzad.  The siRNA of Iwamura would reasonably be expected to intercalate 4 doxorubicin molecules for a molar ratio of siRNA to doxorubicin of 1:4 which is considered to be “about” 1:5.  Please note that the instant specification does not define the claim term “about”, so the instant claim term “about 1:5” it is given its broadest reasonable interpretation, which is considered to include 1:4. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered to the extent that they might apply to the new grounds of rejection above, but they are not persuasive.
Applicant argues that one of ordinary skill would have had no reasonable expectation that the functional RNA molecule comprising at least one double-stranded region intercalated with a small-molecule drug and capable of modulating expression of a target protein would have been functional after cellular internalization due to the complexity of the RNA modulation pathway. Applicant asserts that one would not have been able to predict that the pathway would correctly operate when the functional RNA molecule is intercalated with a small molecule drug, e.g. one skilled could not have reasonably predicted whether the small molecule drug is released from the functional RNA molecule after internalization while maintaining functionality of the RNA molecule, or whether the RNA-induced silencing complex (RISC) would properly unwind a functional RNA molecule intercalated with a small molecule drug.  These assertions are addressed by the Kubo and Rana references cited above. Based on these references, which show that release of an intercalating agent from an siRNA is not even required in order for the siRNA to have activity, one would have had a reasonable expectation that siRNA comprising a non-covalently bound (i.e. fully releasable) intercalator would function to inhibit target gene expression. Thee is simply no reason to expect that such an siRNA would not be loaded into RISC, and successfully unwound by RISC, in view of the results of Kubo and Rana, and there is no reason to expect that a  non-covalently-bond intercalator would not be released in view of the fact that RISC would be expected to unwind the siRNA duplex. 
Applicant’s comments regarding the speculation of Farohkzad about the possible role of RNA degradation in releasing doxorubicin from dsRNA are appreciated. However, in view of the demonstrations by Kubo and Rana, it is clear that such degradation would not be necessary for intercalator release, and based on the prior art of record, there is no reason to expect that incorporation of an intercalator would lead to degradation of siRNA. Thus one of ordinary skill would have had a reasonable expectation of maintaining the functionality of both doxorubicin and siRNA in the complex rendered obvious by the combined references.
Applicant asserts that the invention is “based on the unexpected finding that doxorubicin-intercalated RNA can be incorporated into nanoparticles while maintaining the assembly of the nanoparticles while also retaining the functionality of the RNA molecule.”  To the extent that this is an argument of unexpected results, it is unpersuasive because one of ordinary skill had a reason to expect that the RNA of the complex rendered obvious by the combined references would have remained functional in view of the teachings of Kubo and Rana.
Therefore the rejections are maintained.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635